Citation Nr: 0704378	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder. 
 
2.  Entitlement to service connection for a low back 
disability. 
 
3.  Entitlement to an increased rating for degenerative 
arthritis of the talonavicular joint and bone cyst, right 
calcaneus, currently evaluated as 30 percent disabling. 
 
4.  Entitlement to a separate rating for each ear affected by 
tinnitus. 
 
5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had honorable service from October 1966 to 
October 1968.  There is also a period of other than honorable 
service from July 1970 to August 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Lincoln, Nebraska that 
denied service connection for left hip disorder and a low 
back disability, and denied an evaluation in excess of 30 
percent for right ankle disability, separate ratings for each 
ear affected with tinnitus, and a total rating based on 
unemployability due to service-connected disability

These issues were remanded by decisions of the Board dated in 
June 2004 and July 2005.

Following review of the record, the issues of service 
connection for a left hip disorder and a low back disability 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The issue of entitlement to a total rating based on 
unemployability due to service-connected disability is 
deferred in light of further adjudicative actions taken and 
requested herein.


FINDINGS OF FACT

1.  The veteran experiences tinnitus.

2.  The service-connected right ankle disorder is manifested 
by ankylosis with symptoms compatible with inversion/eversion 
deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for degenerative 
arthritis of the talonavicular joint and bone cyst, right 
calcaneus are met 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. 38 U.S.C.A. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5270 (2006).

2.  The claim for separate schedular 10 percent disability 
ratings for tinnitus in each ear is without legal merit. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased rating for right ankle disability.

The veteran asserts that the symptoms associated with the 
service-connected right ankle disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to an increased rating for right ankle/foot 
disability has been accomplished.  As evidenced by the 
statement of the case and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to this benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in April 2002, July 2004, 
December 2004 and August 2005, the RO informed the appellant 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He has 
also been advised to submit relevant evidence or information 
in his possession.  38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled." Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an increased rating 
for right ankle disability.  Extensive private and VA 
clinical records have been received and associated with the 
claims folder.  The case was remanded in June 2004 and July 
2005 for further development that included VA rating 
examinations, most recently in May 2006.  There is no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claim.  Therefore, VA does not have a duty to assist that is 
unmet with respect to the issue on appeal. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent Law and Regulations

Service connection for degenerative arthritis of the 
talonavicular joint and bone cyst, right calcaneus was 
granted by rating action dated in June 2001.  A claim for an 
increased rating in this regard was received in March 2002.  
A 30 percent disability rating was granted by rating action 
dated in March 2003, effective from the date of the grant of 
service connection in December 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp 
2005); 38 C.F.R. Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2006).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous, when possible. 38 C.F.R. § 4.20 (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability is manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. Id.

The veteran's service-connected right ankle disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 which 
provides that degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. Id 

A 10 percent rating is assigned for moderate limitation of 
ankle motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Marked limitation of ankle motion warrants a 20 percent 
evaluation.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion. 
38 C.F.R. § 4.71, Plate II. 

Applicable rating criteria also include 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 which provides that a 20 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  For ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees, a 30 percent rating is warranted.  
A 40 percent rating is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2006).

Alternatively, the veteran's service-connected right ankle 
may also be rated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006) since aspects of the disorder are shown to 
affect foot function. See 38 C.F.R. §§ 4.20. 4.27 (2006).  
Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals of foot 
injuries.  A 30 percent evaluation requires severe residuals. 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Factual background

The veteran was afforded a VA joints examination in May 2002.  
The examiner noted that the claims folder was not available.  
The appellant provided a comprehensive clinical history 
dating back to foot injury in service.  He described pain 
originating from the center of the right foot that radiated 
to the bottom and top.  He related that he had reinjured the 
foot about five years before and had been unable to work 
since September 2000.  The veteran stated that he had been 
prescribed Darvocet and Naproxen for his symptoms. 

On examination, it was reported that there was clearly come 
bony protuberance of the talonavicular joint area.  The 
examiner stated that this would be consistent with X-ray and 
magnetic resonance imaging that showed moderate to severe 
degenerative arthritis.  Eversion of the right foot was to 15 
degrees, with dorsiflexion of five degrees and plantar 
flexion of 20 degrees.  The veteran evinced some moderate 
discomfort on palpation of the plantar aspect at the mid arch 
and anterior to the calcaneus.  He also expressed some pain 
upon manipulation around the Achilles tendon.  There was no 
breakdown of the skin or discoloration, and skin temperature 
was normal to touch with no swelling.  Dorsal pedis pulses 
and posterior tibialis were 2/4.  It was noted that the 
veteran had fairly good inversion to 20 degrees, but that 
when he stood up, there seemed to be some definite subjective 
discomfort.  The veteran related that he could not walk very 
far on the foot.  Diagnoses were rendered of degenerative 
joint disease of the talonavicular joint, right foot plantar 
fasciitis, and talotibial degenerative joint disease of the 
right ankle and foot.  The examiner commented that due to the 
severity of the degenerative joint disease of the foot, it 
would be difficult for him to obtain any employment in which 
he had to stand or walk far.

In a report dated in March 2004, a private physician, R. C., 
M.D., wrote that the veteran complained of worsening right 
ankle symptoms with unexpected giving way causing him to 
fall.  Examination disclosed difficulty walking with tandem 
gait secondary to stiffness in the ankle.  The appellant 
could not rise to his toes on the right foot.  There was 
swelling and bony deformity in the anterior space of the 
right ankle with decreased range of motion in both dorsal 
flexion and plantar flexion.  It was reported that he could 
not stand on the right foot independently.  An X-ray of the 
right ankle disclosed severe degenerative disease of the 
talonavicular articulation.

VA outpatient clinical records dating from March 2001 reflect 
that the appellant was seen periodically for complaints of 
flare-ups of right ankle symptomatology.  In May 2001, it 
reported that there was decreased range of motion with 
minimal internal/external movement.  The veteran described 
right foot pain as six on a scale of 10 in September 2002, 
and said that pain radiated into the right hip.  He was seen 
for a flare-up of pain in March 2004 and was observed to have 
antalgic gait.  There was evidence of bruising of the heel 
with soft tissue swelling of the ankle and foot with 
tenderness along the Achilles tendon, and limitation of ankle 
motion due to pain.  The veteran denied recent injury to the 
ankle.  A March 2004 X-ray of the right ankle was interpreted 
as showing marked degenerative changes in the right 
talonavicular joint and an intraosseous cyst versus 
intraosseous cyst lipoma of the right calcaneus, both of 
which were stable.  In July 2004, an examiner wrote that the 
veteran was told that "really the only option for this bad 
of a joint is for fusion" but that the appellant did not 
want this.  In January 2006, the veteran related that right 
ankle pain remained the same and was not completely relieved 
by medication.  Musculoskeletal examination on that occasion 
revealed pain to palpation laterally, and increased pain with 
inversion of the right ankle against resistance.  There was 
minor pain with flexion - about 10 degrees, and extension of 
15 degrees of the right ankle.  He had a noticeable limp with 
gait.  There was minor swelling around the lateral malleolus.

Pursuant to the Board's July 2005 remand, the appellant was 
afforded a VA joints compensation examination in February 
2006.  It was reported that the veteran continued to complain 
of pain and stiffness in the right ankle.  The appellant 
stated that right ankle gave away frequently, but he could 
not determine how often.  He said that flare-ups occurred 
with walking which might last for a number of hours, and that 
he was limited to walking approximately one block.  It was 
reported that he was functionally impaired in running, 
swimming and engaging in other physical activity.  The 
veteran stated that he used a brace on the right ankle and 
also walked with a cane.  It was reported that he had never 
had surgery in this regard and that medication helped with 
pain.  It was noted that he had worked as a heavy equipment 
operator and mechanic for 30 years, and had last worked in 
1998, but had to stop because of constant right ankle giving 
way.  

On examination, right ankle dorsiflexion was to 10 degrees 
and plantar flexion was to 45 degrees.  The examiner stated 
that the veteran essentially had ankylosis with inversion and 
eversion as he had little to no lateral or medial mobility of 
the foot and ankle.  It was reported that the ankle appeared 
practically fixed.  No foot deformity was noted.  He was 
observed to walk with an antalgic gait and used a cane.  It 
was reported that range of motion to the limits previously 
indicated produced mild to moderate pin, mild weakness and 
fatigue, and minimal incoordination.  The appellant was 
determined to have lack of endurance with repetitive use.  
There was pain throughout all ranges of motion of the ankle 
and foot.  

The examiner elaborated on current right ankle status and 
stated that it was very likely that the veteran would have 
additional loss of range of motion with flareups because of 
pain, and that it was feasible that he would have excess 
fatigability and mild incoordination in the right ankle.  It 
was felt that he would have weakened movement with flare-ups, 
but that these could not be specifically determined without 
resort to speculation because they could not be directly 
observed.  It was noted, however, that the appellant did not 
appear to have any additional loss of motion of the right 
ankle with repetitive use.  

The examiner further added that there appeared to be no 
ankylosis of the right ankle with dorsiflexion and plantar 
flexion, but that the veteran did have moderate ankylosis in 
the form of fixation with lateral and medial movement on 
passive examination as "I could barely get the ankle to move 
in a medial or lateral fashion."

Legal Analysis

The right ankle/foot disability, characterized as 
degenerative arthritis of the talonavicular joint and bone 
cyst, right calcaneus, is currently evaluated as 30 percent 
disabling under Diagnostic Codes 5010-5003.  These rating 
criteria provide that degenerative changes will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved 
under the 5200 series pertaining to musculoskeletal 
disabilities.  In this case, the service-connected disability 
has been rated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 for other foot injuries.  The Board points, 
however, that the appellant is in receipt of a 30 percent 
rating which already contemplates severe disability.  In 
order to be entitled to a higher rating in this regard, it 
must be shown that there is actual loss of use of the foot 
under Diagnostic Code 5284.  Loss of use will be held to 
exist when no effective function remains other than that 
which would be equally well served by amputation and use of a 
prosthetic. 38 C.F.R. § 4.63 (2006).  The Board does not find 
that this degree of disability is shown by the evidence of 
record or alleged by the veteran.  The evidence reflects that 
while that is indeed a significant degree of functional loss 
occasioned by the service-connected right ankle/foot, 
disorder, there is no indication in either the private of VA 
clinical data that loss of right foot function is tantamount 
to amputation with use of a prosthetic.  The Board also does 
not find that 38 C.F.R. § 4.71a, Diagnostic Code 5271 for 
limitation of motion of the ankle is applicable in this 
instance because the veteran's current disability evaluation 
exceeds the maximum 20 percent rating allowed by that 
diagnostic code.

The Board points, however, that a 40 percent disability 
rating may be assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 for ankylosis of the ankle.  The Board observes 
that on most recent VA examination in February 2006, right 
ankle plantar flexion was to at least to 45 degrees and 
dorsiflexion was to 10 degrees.  The examiner stated, 
however, that the veteran essentially had ankylosis with 
inversion and eversion as there was barely any lateral or 
medial mobility of the foot and ankle, and that the ankle 
appeared to be practically fixed.  The Board observes that 
while the right ankle is not shown to be fixed in plantar 
flexion or dorsiflexion, the findings noted above can be 
found to essentially comport with ankylosis with 
inversion/eversion deformity for which a 40 percent 
disability rating may be conceded under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  The Board thus resolves the benefit of 
the doubt in favor of the veteran by finding that he is 
entitled to a 40 percent disability rating for the service-
connected right ankle/foot disorder.

The Board would also point out that the veteran has been 
awarded the maximum schedular evaluation or disability 
affecting an ankle.  In instances where the appellant is 
already receiving the maximum disability rating for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required. See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  



2.  Separate rating for each ear affected by tinnitus.

The veteran's representative asserts that the appellant is 
entitled to separate 10 percent disability ratings for 
service-connected tinnitus because he has ringing in each 
ear.

In a June 2003 rating decision, the RO denied the veteran's 
claim of a separate 10 percent rating for tinnitus in each 
ear.  The RO concluded that there was no provision under 
current VA regulations that allowed for assignment of a 
separate 10 percent evaluation for tinnitus in each ear 
[under 38 C.F.R. § 4.87, Diagnostic Code 6260].  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
pre 1999 and pre June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of separate ratings for tinnitus 
affecting each ear.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006), the Federal Circuit 
reversed the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral. (Since the Federal 
Circuit's decision in Smith, the Board has lifted the stay on 
adjudication of tinnitus rating cases.)

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent 
under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's claim of 
entitlement to separate 10 percent ratings must be denied as 
a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal 
merit).

The Board would also point out that as the veteran's claim 
lacks legal merit, the duty to notify and assist provisions 
imposed by the VCAA are not applicable in this matter. See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists).


ORDER

An increased rating for degenerative arthritis of the 
talonavicular joint and bone cyst, right calcaneus is 
granted, subject to controlling regulations governing the 
payment of monetary awards.

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear is denied.


REMAND

The veteran asserts that he now has left hip and low back 
disorders secondary to the service-connected right ankle 
disability.

Review of the record discloses that in a private medical 
report dated in March 2004, the veteran's private physician, 
Dr. C., stated that the VA records had been reviewed, and 
impressions were provided to the effect that "excessive 
mechanical strain of his [the veteran's] knees and hips 
related to abnormal gait pattern from his ankle."  It was 
added that back pain was "probably by way of the same 
mechanism."  The Board notes that the question of whether or 
not left hip and back problems are causally related to 
service-connected right ankle disability has never been 
addressed by VA, to include on most recent examination in 
February 2006.  

Following review of the record, the Board is therefore of the 
opinion that the current clinical record is not sufficiently 
developed to definitively conclude that the claimed left hip 
and back are secondary to service-connected right ankle 
disability.  Therefore, additional VA examination, to include 
medical opinions, is warranted.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that veteran appears to receive 
VA outpatient follow-up for various disabilities, including 
orthopedic disorders.  Treatment records dating through May 
2006 have been associated with the claims file.  The record 
thus indicates that relevant evidence in support of the 
veteran's claims may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, VA outpatient treatment 
records dating from May 2006 should be retrieved and 
associated with the claims folder.

Finally, the record indicates that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issues of entitlement to service 
connection for left hip and back disabilities currently on 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record reflects that the 
RO has sent various VCAA notice letters to the veteran, but 
none specifically addresses left hip and back disorders 
secondary to service-connected right ankle disability.  The 
veteran must therefore be given the required notice with 
respect to these issues on appeal.  Accordingly, the case 
must also be remanded in order to comply with the statutory 
requirements of the VCAA.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claims on appeal, 
including that relating to secondary 
service connection.  The appellant must 
be notified of the information and 
evidence needed to substantiate his 
claims, of what part of such evidence he 
should obtain and what part the RO will 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  

2.  VA outpatient records dating from 
May 2006 should be requested and 
associated with the claims folder.

3.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
left hip and back disorders.  He should 
be requested to complete and return the 
appropriate release forms so that VA 
may obtain any identified evidence, if 
not already of record. 

4.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for a special VA orthopedic 
examination relative to the left hip, 
back and right ankle.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file and 
a copy of this remand should be made 
available to the physician designated to 
examine the appellant.  A comprehensive 
clinical history should be obtained.  

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran now 
has back and left hip disorders that 
were caused by or made worse by service-
connected right ankle disability.  If 
aggravation is found, the examiner 
should offer an assessment of the extent 
of additional disability resulting from 
the aggravation by service-connected 
right ankle disability.  The opinion 
should be set forth in detail.  

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide a 
medical opinion.  If the report is 
insufficient, or if any requested action 
is not undertaken or deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal, to include on a secondary 
basis.  The issue or entitlement to a 
total rating based on unemployability 
due to a service-connected disability 
should also be readjudicated.  If the 
benefits are not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


